Citation Nr: 0421167	
Decision Date: 08/03/04    Archive Date: 08/09/04

DOCKET NO.  02-18 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut


THE ISSUE

Entitlement to an increased (compensable) rating for 
residuals of removal of an anal fistula.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Strommen, Counsel



INTRODUCTION

The veteran served on active duty from November 1967 to 
December 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision in 
which the RO continued the denial of a compensable rating for 
the veteran's residuals of a removal of an anal fistula.  The 
veteran filed a notice of disagreement (NOD) in September 
2002.  The RO issued a statement of the case (SOC) in October 
2002, and the veteran filed a substantive appeal later that 
same month.  

In July 2004 (nearly two years after the RO's November 2002 
notification that the appeal was being certified to the 
Board), the veteran's representative submitted directly to 
the Board copies of VA outpatient treatment records dated in 
October 2001 and November 2002.  Given the nature of this 
evidence, and the Board's favorable disposition of the claim 
for an increase in rating, the Board accepts these documents 
for inclusion in the record on appeal.  See 38 C.F.R. 
§ 20.1303 (2003).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

2.  The most probative evidence of record indicates that the 
veteran's current symptoms of fecal incontinence are related 
to his 1970 in-service surgery to remove an anal fistula.

3.  The veteran's residuals of a removal of an anal fistula 
are primarily manifested by anal leakage 4 to 5 times a day, 
daily episodes of incontinence, and the need to wear a pad.



CONCLUSION OF LAW

The criteria for a 60 percent rating for residuals of a 
removal of an anal fistula have been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.114, Diagnostic Codes 7332 
and 7335 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development actions needed to fairly 
adjudicate the claim for a compensable evaluation for 
residuals of a removal of an anal fistula have been 
accomplished.

In a July 2002 letter, and the October 2002 SOC, VA notified 
the veteran of the legal criteria governing the claim.  In 
each instance, the veteran was given an opportunity to 
respond.  Thus, the Board finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim, and has been afforded ample opportunity to 
submit such information and evidence.  

The Board also finds that the July 2002 letter satisfies the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and what evidence, if any, will be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In this letter, VA requested that the 
veteran provide information to enable it to attempt to obtain 
any outstanding medical evidence pertinent to the claims on 
appeal.  The letter also invited the veteran to send in any 
evidence in his possession.  

The Board points out that, in the recent decision of 
Pelegrini v. Principi, No. 01-944, 2004 WL 1403714 (Vet. App. 
June 24, 2004), the United States Court of Appeals for 
Veterans Claims (Court) held that proper VCAA notice should 
notify the veteran of: (1) the evidence that is needed to 
substantiate the claim(s); (2) the evidence, if any, to be 
obtained by the VA; (3) the evidence, if any, to be provided 
by the claimant; and (4) a request by the VA that the 
claimant provide any evidence in the claimant's possession 
that pertains to this claim (or claims).  As explained above, 
all of these requirements have been met in the instant case.  

However, Pelegrini also held that the held that the plain 
language of 38 U.S.C.A. § 5103(a) (West 2002), requires that 
notice to a claimant pursuant to the VCAA be provided "at 
the time" that, or "immediately after," the Secretary 
receives a complete or substantially complete application for 
VA-administered benefits.  
In the case now before the Board, the documents meeting the 
VCAA's notice requirements were provided to the veteran both 
before and after the rating action on appeal.  However, the 
Board finds that the lack of complete pre-adjudication notice 
in this case has not, in any way, prejudiced the appellant.  

The July 2002 letter sent to the veteran notified him of the 
basic information that was necessary to substantiate his 
claim - evidence of an increase in the severity of his 
disability.  This letter also satisfied the other elements of 
notice: identifying evidence already submitted, and informing 
the veteran of what VA would obtain, what he should obtain, 
and that he should submit any evidence in his possession 
relevant to his claim.  The only aspect of notice that was 
not satisfied by this letter was providing the veteran the 
specific rating criteria for an increase of his residuals of 
a removal of an anal fistula.  This information was contained 
in the October 2002 SOC.  While this latter document was 
provided after the initial adjudication, given that the 
veteran was provided the basic information on how to 
substantiate his claim, and all the other necessary due 
process information, prior to the initial adjudication, the 
Board finds that this single post-adjudication notification 
does not prejudice the veteran.

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist the veteran.  The veteran submitted 
his relevant VA treatment records, and the RO arranged for 
the veteran to undergo several VA examinations in connection 
with his claim.  Moreover, the veteran has been given the 
opportunity to submit evidence to support his claim, which he 
has done.  No outstanding sources of pertinent evidence, to 
include from any treatment providers, have been identified, 
and neither the veteran nor his representative has otherwise 
indicated that there is any available, outstanding pertinent 
evidence that has not been obtained.  

Under these circumstances, the Board finds there is no 
prejudice to the veteran in proceeding with a decision, at 
this juncture, on his claim on appeal.

II.  Factual Background

Service medical records show that in November 1970, the 
veteran underwent excision of an anal fistula.  During 
surgery, the fistulous tract was divided, including the 
subcutaneous anal sphincter.  The surgical discharge report 
noted that he maintained normal sphincter control and 
complete fecal continence.

VA outpatient treatment records dated in April and June 1982 
show that the veteran was treated for fecal incontinence and 
anal leakage.  The veteran reported that the symptoms began 
after his surgery in 1970.  The examiner noted that the 
"temporal relationship to surgery in 1970 is quite strong.  
The possibility of surgical interruption of nerve or muscle 
fibers remains a possibility.  However, even if this is the 
case, there is nothing immediate we can offer."  

In January 1994 the veteran underwent an anal manometry.  The 
report showed that the veteran had normal external and 
internal sphincter response to voluntary squeezing, but did 
not sense balloon distention of the rectum.  The internal 
sphincter relaxed on rectal distention, but the external anal 
sphincter was abnormal since it did not respond to 
insufflation of air into the rectum.  The doctor conducted 
the procedure noted that at no time was he able to identify 
external anal sphincter contraction in response to rectal air 
insufflation.  Internal and external sphincter pressure 
appeared normal.  The examiner's impression was that the 
veteran had fecal incontinence due to impaired sensation of 
rectal filling with fecal material.  While the veteran had 
appropriate relaxation of the internal and external anal 
sphincter, he does not have appropriate contraction of the 
external anal sphincter or appropriate response to rectal 
distention.

In June 1994 the veteran underwent a VA examination.  The 
examiner noted that the veteran had intermittent diarrhea 
with constant incontinence and fecal leakage.  The diagnosis 
was anal sphincter incontinence secondary to anal surgery.  

In November 1996, the veteran offered testimony concerning 
his conditions during a Board hearing at the RO.

In May 1998, 0pursuant to an April 1997 remand, the veteran 
underwent another VA examination.  In the report of that 
examination, the physician noted that the veteran refused to 
tighten his sphincter around the examiner's finger, and that 
his underwear was not soiled.  After reviewing the record, 
the examiner opined that the veteran's psychiatric problem 
and his diarrhea were somehow related.  In a June 1998 
addendum, he stated that the results of the 1994 manometry 
failed to demonstrate failure of the anus accounting for 
incontinence, and that in his opinion the veteran's 
incontinence was due to an "irritable G.I. tract" 
associated with the veteran's basic psychiatric problems.  He 
diagnosed severe chronic and acute psychiatric problems 
associated with an irritable G.I. tract with failure of the 
bowel to convey the sensation of rectal filling to the anus 
resulting in incontinence, and "normal sphincter per se" 
post operative.

In April 1999, the veteran's father submitted a statement to 
the record asserting that the veteran had lived with his 
parents after discharge in 1970 and that during this time he 
had frequent episodes of fecal incontinence.

In a February 2000 decision, the Board denied the veteran's 
claim for a compensable rating for his residuals of a removal 
of an anal fistula based on the June 1998 examiner's report.

In March 2000, the veteran's treating psychiatric doctor 
rendered an opinion that the veteran's symptoms of 
incontinence were not secondary to his psychiatric 
impairment, and that in fact, his psychiatric impairment was 
in large part secondary to his ongoing issues of incontinence 
and their social consequences.  The reviewing physician 
confirmed this opinion.

An October 2001 VA outpatient treatment note states that the 
veteran has incomplete external sphincter, status post 
fistulotomy many years ago.

In May 2002, the veteran submitted a statement by VA 
colorectal surgeon Dr. R. Cima.  Dr. Cima stated that the 
veteran was suffering from daily episodes of incontinence and 
that ano physiology testing revealed markedly abnormal rectal 
sensation and absence of external anal sphincter 
contractions.  Further, endoanal magnetic resonance imaging 
(MRI) demonstrated a marked defect in the anal canal 
musculature that corresponds directly to the site of the 
veteran's surgery.  He noted that the veteran's 1970 surgical 
report notes division of the subcutaneous anal sphincter.  He 
then opined that, in light of the veteran's history of severe 
incontinence immediately after and since the operation, and 
given the test results, "there is a causal relationship 
between the operation of 11/24/70 and his fecal 
incontinence."

The veteran also submitted the April 2002 report from Dr. H. 
Mashimo, a VA gastroenterologist.  Dr. Mashimo was provided 
the veteran's in-service surgical report for review, he notes 
that the veteran's fistula was divided through the 
subcutaneous anal sphincter.  He opines that this temporally 
correlated with the onset of fecal incontinence according to 
the veteran, and present manometric findings confirm a 
blunted sacral afferent response suggestive of neural injury.  
Given no other medical condition for neuropathy, the examiner 
stated that this would likely be attributed to the surgery.

In August 2002, the veteran underwent another VA examination.  
The examiner noted that the veteran had anal leakage 4 to 5 
times a day because he cannot tighten his anus and stool 
leaks out.  The veteran again reported incontinence since the 
1970 surgery.  The veteran was provided large diapers to wear 
by VA.  Digital examination was mildly painful, and there 
were pieces of stool and mucus on the exam finger.  The 
diagnosis was that work life and social intimacy "have been 
severely impaired directly related to the 1970" anal 
surgery.  

A November 2002 VA outpatient treatment notes that the 
veteran has fecal incontinence, mainly as seepage, which is 
worse with liquid stools.  

III.  Analysis

The veteran contends that since his surgery removing an anal 
fistula in service he has had severe fecal incontinence and 
that he is entitled to an increased evaluation for this 
disability 

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3. 

The veteran's entire history is considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, 
where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The residuals of the veteran's postoperative anal fistula are 
currently rated as noncompensably disabling under 38 C.F.R. 
§ 4.114, Diagnostic Code 7335, which directs that the 
disability be evaluated based on impairment of sphincter 
control pursuant to the criteria set forth in Diagnostic Code 
7332.  The latter code provides that a noncompensable rating 
is warranted when the disability is either healed or slightly 
disabling and without leakage.  A 10 percent evaluation 
requires that the condition be productive of constant slight 
or occasional moderate leakage.  A 30 percent evaluation is 
warranted when the condition is manifested by occasional 
involuntary bowel movements, which necessitates wearing of 
pad.  A 60 percent evaluation is assigned when there is 
extensive leakage and fairly frequent involuntary bowel 
movements.  Finally, a 100 percent rating requires that the 
condition be productive of a complete loss of sphincter 
control.  

Initially, the Board must determine if the veteran's current 
fecal incontinence is related to his in-service surgery to 
remove an anal fistula.  The record contains multiple 
opinions by different VA examiners indicating that the 
veteran's current symptoms are related to his surgery during 
active service.  The sole opinion to the contrary is the June 
1998 VA examiner's opinion.  In weighing this opinion against 
the other opinions of record, particularly those submitted by 
Drs. Cima, Mashimo, and the August 2002 VA examiner, the 
Board finds that the opinions relating the veteran's current 
fecal incontinence to his in-service surgery are more 
probative.  

Initially, the Board points out that the June 1998 examiner, 
Dr. J. Caruolo, Dr. Cima, and Dr. Mashimo, all had the 
opportunity to review the veteran's surgery records from 
service; therefore, the opinions cannot be distinguished on 
this basis.  Turning to Dr. Caruolo's June 1998 opinion, the 
Board notes that he relates the veteran's incontinence in 
part to a psychiatric disorder, but does not address the 
onset of the psychiatric disorder.  There is no indication in 
the record that the veteran's psychiatric disorder had its 
onset prior to, or even concurrent with, the veteran's onset 
of fecal incontinence.  Moreover, the veteran's psychiatrist, 
Dr. M. Liebowitz, opined that the psychiatric condition was 
not the cause of the incontinence, but in fact, was a result 
of it.  Since Dr. Caruolo is not a psychiatrist, Dr. 
Liebowitz's opinion about the etiology of the veteran's 
psychiatric condition is more probative.

Additionally, Dr. Caruolo's opinion includes the veteran's 
inability to sense rectal filling as part of the cause of his 
incontinence along with his psychiatric condition and 
irritable G.I. tract.  Yet, Dr. Caruolo's opinion fails to 
explain the etiology of this neural deficit while concluding 
that there is no relationship between the veteran's 
incontinence and his in-service surgery.  In fact, this 
neural deficit is the basis for the other medical opinions of 
record finding a relationship between service and the 
veteran's incontinence.  Drs. Cima and Mashimo specifically 
note that the veteran's subcutaneous anal sphincter was 
divided during the surgery and that this action is related to 
his current neural deficits on external anal sphincter 
contraction.  Given the above, the Board finds that the 
medical opinions relating the veteran's fecal incontinence to 
his surgery during active service are more probative.  See 
Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) ("It is the 
responsibility of the BVA to assess the credibility and 
weight to be given the evidence") (citing Wood v. Derwinski, 
1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. 
Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value 
of medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches; as is true of any evidence, the 
credibility and weight to be attached to medical opinions are 
within the province of the Board).  

With regard to the RO's comment, in continuing the denial of 
a compensable rating for the disability, that there is no 
objective evidence of fecal incontinence from discharge until 
1982, the first documented treatment for this symptom, the 
Board notes that fecal incontinence and anal leakage are 
symptoms which are observable by a lay person and do not 
require medical diagnosis to be verified.  A lay person is 
competent to describe symptoms, but is not competent to offer 
evidence which requires medical knowledge, such as a 
diagnosis or a determination of etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  The veteran and 
his father, through the April 1999 statement, have verified 
continuity of symptomatology since the surgery in 1970.  They 
are competent to do so in this instance.

Having determined that the veteran's current symptoms of 
fecal incontinence are related to his service-connected 
residuals of removal of an anal fistula, the Board now 
addresses the evaluation of these symptoms.  The May 2002 VA 
treatment notation notes that the veteran has daily episodes 
of incontinence.  The August 2002 VA examiner reports that 
the veteran has leakage 4 to 5 times a day, and must wear 
diapers provided by VA due to his disability.  She opines 
that he has a severe functional impairment due to his 
condition.

Given this evidence, the Board finds that the veteran's 
residuals of the removal of an anal fistula meet the criteria 
for a 60 percent evaluation.  The veteran has extensive 
leakage, 4 to 5 times a day, and fairly frequent involuntary 
bowel movements, occurring daily.  A 100 percent evaluation 
is not warranted because there is no medical evidence that 
the veteran has complete loss of sphincter control.  

For the foregoing reasons, the Board finds that the criteria 
for a 60 percent, but no higher, evaluation for residuals of 
the removal of an anal fistula are met.


ORDER

A 60 percent rating for residuals of a removal of an anal 
fistula is granted, subject to the laws and regulations 
governing the payment of monetary awards. 



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



